Citation Nr: 0003134	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from March 1966 to 
January 1969 and from October 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied an 
increased disability rating for the veteran's service-
connected PTSD.  In October 1999, a hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to 
appellate disposition of this claim. 

First, it is clear that the veteran's complete VA treatment 
records have not been obtained.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Statements from a VA physician 
indicate that the veteran has regularly attended counseling 
sessions at the VA Medical Center in Tuskegee since June 
1996, but the most recent VA outpatient records associated 
with the claims file are dated in July 1996.  Also, the 
veteran testified that he was hospitalized at Tuskegee in 
September 1999, and those records have not been obtained.  
The RO should obtain all of the veteran's treatment and 
hospitalization records from 1996 to the present to ensure 
that a complete record is before the Board.

Second, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  However, the veteran was not provided a 
VA examination in conjunction with his claim for an increased 
rating.  The last VA examination of record was conducted 
during his period of hospitalization in February and March 
1997.  However, he has been hospitalized at least three times 
since that examination.  It is necessary to provide the 
veteran a VA psychiatric examination to evaluate the current 
severity of his service-connected PTSD since he has indicated 
that it has worsened.  See Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination").  

Third, the claims file shows that the veteran is receiving 
Social Security disability benefits due to his PTSD.  The RO 
has not requested all medical and adjudication records 
relating to the veteran's Social Security disability 
benefits, and this must be done.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Tuskegee, 
Alabama, for all hospitalization and 
outpatient treatment from 1996 to the 
present.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  After obtaining as many of the above 
referenced records as possible, schedule 
the veteran for a VA psychiatric 
examination to evaluate his PTSD.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  It is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations.  In 
readjudicating this claim, the RO should 
consider the additional evidence 
submitted to the Board in October 1999 
and any developed upon remand.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


